    Case 19-40829           Doc 16      Filed 06/17/19 Entered 06/17/19 16:14:25                  Desc BK Order
                                        for Corrective Entry Page 1 of 1
                                     UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MASSACHUSETTS


In Re:     Richard C. Nadeau and Pamela M. Nadeau ,                     Chapter: 7
           Debtor                                                       Case No: 19−40829
                                                                        Judge Elizabeth D. Katz

                       ORDER REGARDING ELECTRONICALLY FILED DOCUMENT

The Court has made an entry on the docket disregarding a document you filed on JUNE 17, 2019 docket number
15 in the above referenced case. Expedited action is required to address this problem.


Unless otherwise indicated, you are hereby ORDERED to file electronically the required document(s) listed below
within two (2) business days of the date of this order.


         Document has the wrong PDF image, is out of order, incorrectly oriented (landscape), and/or is
         unreadable. File with the correct and readable PDF using the original event.

         Document is titled incorrectly. File with the correct title.

         Document docketed using wrong event. File using the correct event.

         Document is docketed in the wrong case or the caption is incorrect. Check the case number and caption
         and file a corrected document in the proper case.
         Document is unsigned or information is missing. Registered ECF users may sign "/s/YOUR NAME".
         Non−Registered ECF users must provide a scanned original signature. Check your PDF document for
         signature(s) and file a corrected document.
         Documents should have been filed as separate documents. File all items using the following separate
         docketing events.
         The amount disclosed to the Court on the docket is inconsistent with the amount reported in
         Director's Form 2030 Disclosure of Compensation of Attorney for Debtor. File an Amended Disclosure
         of Compensation or otherwise correct or clarify the discrepancy.
         ECF filer and signature on the document do not match. File a corrected document. See MLBR Appendix
         8, Rule 8(a).
         Incorrect Chapter 13 Plan form was filed. The document will be disregarded. File the correct form
         within seven (7) days of this Notice. See MLBR Official Local Form 3.
         Other: Attorney Disclosure Statement Needs to be File as a Separate Document.

FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN FURTHER COURT ACTION
INCLUDING BUT NOT LIMITED TO, DENIAL OF REQUESTED RELIEF OR DISMISSAL OF THE
CASE WITHOUT FURTHER NOTICE.

Date:6/17/19                                                            By the Court,

                                                                        Audrey Godere
                                                                        Deputy Clerk
                                                                        413−785−6905


                                                                                                            16 − 15
